Citation Nr: 1735238	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-23 912 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.
	
3.  Entitlement to an extended temporary total evaluation based on convalescence for degenerative disc disease of the cervical spine, beyond March 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to January 1969, and from February 1974 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss was manifested by no worse than level I hearing in the right ear and level XI hearing in the left ear.

2.  Extension of a temporary total evaluation is not warranted after March 31, 2010, as there no evidence of at least a one month of convalescence necessitated by surgery or outpatient treatment; or severe postoperative residuals ; or therapeutic immobilization of one major joint or more, application of a body cast; or the necessity for house confinement; or the necessity for continued use of a wheelchair or crutches.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From March 31, 2010, to the present, the criteria are not met for an extension of a temporary total evaluation for degenerative disc disease of the cervical spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board notes that the duty to assist also includes obtaining medical records, including those in federal custody.  Here, the Veteran was formally notified that his disability records from the Social Security Administration (SSA) were not available.  VA made all reasonable efforts to obtain SSA disability records.  38 U.S.C.A. § 5103A(c) (2), (3).  A September 6, 2011 VA letter requesting SSA disability records is associated with the claims file.  However, in a September 9, 2011 letter, SSA responded by notifying VA that the Veteran's disability records have been destroyed and therefore such records do not exist.  In a November 2013 letter to the Veteran, VA notified the Veteran of a formal finding of the  unavailability of SSA disability records in accordance with 38 C.F.R. 3.159(e).  The letter formally informed the Veteran that VA has determined that SSA disability records are unavailable for review and further attempts to obtain records would be futile, based on the response received from the records custodian at SSA.  VA followed all procedures to obtain SSA disability records.  Additionally, in November 2013 VA requested any medical records from the Veteran, in which he advised he did not have any additional records for submission. 

In the case of missing records, if any, the legal standard for proving a claim for service connection is not lowered; rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  Russo v. Brown, 9 Vet. App. 4 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, VA has fulfilled its duty to assist the Veteran. 

II. Increased Rating for Bilateral Hearing loss

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

In this case, the Veteran contends that his bilateral hearing loss has become worse and that he has no hearing in his left ear.  See July 2009 VA Form 21-4138.  The Veteran's service-connected bilateral hearing loss disability is currently evaluated at 10 percent for the entire appeal period under Diagnostic Code 6100.  The Veteran contends that this evaluation does not accurately depict the severity of his bilateral hearing loss.  Diagnostic Code 6100 pertains specifically to a hearing loss disability and the Veteran's symptoms are of hearing loss; thus, the Veteran is appropriately rated under Diagnostic Code 6100.


During a February 2010 VA audiological examination, an audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
45
40
LEFT
65
70
70
70
70

On Maryland CNC word list speech discrimination test, the Veteran measured 96 percent speech discrimination in his right ear and 24 percent in his left ear.  The puretone threshold average for his right ear is 40 decibels and 70 decibels in his left ear.  Bilateral sensorineural bilateral hearing loss was diagnosed.  

Applying the results of this examination to the tables provided in 38 C.F.R. § 4.85, the result reflects a finding of Level I hearing loss in the right ear and Level XI hearing loss in the left ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a 10 percent rating.  

The Board notes that although the Veteran does meet the criteria for an exceptional hearing pattern of hearing impairment in his left ear under 38 C.F.R. § 4.86, defined under subsection (a) as when the puretone threshold at each of the four specified frequencies is 55 or more, an evaluation under Table VIA would reflect a finding of Level VI hearing loss in the left ear.  This, however, results in a lower Roman numeral designation for hearing impairment in his left ear.  Thus, pursuant to 38 C.F.R. § 4.86, the Veteran is entitled to an evaluation under Table VII, as previously discussed above, as under Table VII, the Veteran is awarded a higher level Roman numeral designation at Level XI.  

During the course of the appeal, the Veteran has chronicled the difficulties that he has had with his hearing loss disability throughout the normal conditions of his life and activities of daily living, which includes his hearing becoming worse in his left ear.  See April 21, 2009 Chicago VA Medical Center records.  The Board is cognizant of the Veteran's contentions; and, has considered the Veteran's lay contentions as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof, but finds that these statements are outweighed by the objective audiological findings.  The assignment of disability ratings for hearing impairment is derived from a mechanical formula.  Thus, while laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from the audiological examination from February 2010 is more probative of the severity of the Veteran's hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.85 and 4.86, an evaluation in excess of 10 percent is not warranted for the Veteran's bilateral hearing loss.  

III. Temporary Total Evaluation

The applicable regulations provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (Paragraph 30).

Under 38 C.F.R. § 4.30 (a), a temporary total evaluation will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

A temporary total rating may be extended one, two, or three months beyond the initial three-month period.  38 C.F.R. § 4.30 (b)(1).  A temporary total rating may be further extended one to six months beyond the initial six months, under paragraph (a)(2) or (3), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b)(2). 

The Veteran contends he is entitled to a temporary total rating beyond March 31, 2010, for surgical or other treatment necessitating convalescence associated with the Veteran's degenerative disc disease of the cervical spine.  The Veteran's degenerative disc disease of the cervical spine was awarded a period of a temporary total disability rating (100 percent)  under 38 C.F.R. § 4.30 for convalescence, from January 18, 2010 to March 31, 2010.  A 20 percent rating was assigned as of April 1, 2010.  

The Veteran's treatment records from Sisters of St. Francis Health Services noted that the Veteran went to the emergency room on January 18, 2010, with multiple complaints after the Veteran's right side of his body became numb causing him to fall in the bathtub.  An MRI of the cervical spine revealed severe stenosis at C3-C4 and C4-C5.  A January 2010 operative report revealed the Veteran underwent a C3-C4, C4-C5 anterior microcervical discectomy and fusion surgical procedure on January 27, 2010.

In a June 2010 Notice of Disagreement, the Veteran reported he was released from the hospital on February 10, 2010.  The Veteran reported he was released with the following restrictions:  full use of a walker at all times, no driving of motor vehicle until further notice, no climbing of any type, someone present to assist with help in and out of shower, must use shower chair, must use toilet seat extender, use chairs with arms, if alone must use wheelchair.  The Veteran reported his son and ex-wife moved in to help him.  

A September 2010 Discharge Summary report from Sisters of St. Francis Health Services reveals the Veteran was initially seen at the emergency room on September 7, 2010 due to complaints of pain in his neck, radiating into the left arm and forearm, associated with numbness, as well as weakness.  The Veteran reported these symptoms had been ongoing for two weeks.  An MRI was completed which showed moderate to severe central stenosis of C3-C4 and moderate canal stenosis at C4-C5 through C6-C7.  He was also noticed to have several bilateral neuroforaminal stenosis from C3-C4 through C6-C7.  The Veteran was discharged home that day.  The doctor noted that the Veteran had a history of cervical stenosis with right upper extremity weakness and in January 2010 underwent a C3-C4 and C4-C5 level discectomy and fusion, and noted that the Veteran has recovered well from that surgery.  However, the Veteran was admitted on September 16, 2010 and discharged on September 23, 2010, due to continued complaints of neck pain radiating into left arm, along with left arm weakness.  Upon discharge, the Veteran was instructed to use a walker when at home, to use a BiPAP bed at home, and to continue activities as tolerated.  There was no period of convalescence associated with this hospitalization.  

Upon review of the Veteran's VA and private treatment records, the Board finds that there are no further indications of follow-up treatment amounting to convalescence related to his C3-C4, C4-C5 anterior microcervical discectomy and fusion surgical procedure of the cervical spine, after March 31, 2010.  Although the Veteran was subsequently admitted to the hospital from September 16, 2010 to September 23, 2010, the record does not establish that this hospitalization period required at least one month of convalescence necessitated by surgery or outpatient treatment for his degenerative disc disease of the cervical spine; or severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, or therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Additionally, the Veteran's medical records indicate that the Veteran recovered well from his surgery in January 2010.

Furthermore, the Board notes that although the Veteran was instructed to use a walker at home, he was not required to use a walker continuously, as the doctor noted the Veteran can continue activities as tolerated.   Nor was regular weight-bearing prohibited.  As such, the evidence does not establish the Veteran required an additional period of convalescence beyond that which was initially granted, thus, there is no basis for further extensions of temporary total evaluations.  The appeal is denied, as there is no reasonable doubt to resolve in his favor.

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an extended temporary total evaluation based on convalescence for degenerative disc disease of the cervical spine, beyond March 31, 2010, is denied. 


REMAND

In relation to the Veteran's claim for an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine, the Veteran was most recently afforded a VA examination in connection with this claim in August 2016.   Recently, the U.S. Court of Appeals for Veterans Claims (Court) found that, pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, in order for an examination to be considered adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the VA medical examinations do not contain these findings, according to the Court, they are inadequate for compensation purposes.  Under these circumstances, a remand for an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA and non-VA medical records should be obtained and associated with the claims file.

2.  Schedule the Veteran for a VA medical examination to clarify the severity of his degenerative disc disease of the cervical spine.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.
  
The examination report should include the range of motion of the cervical spine in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, the examiner should specifically state so and provide an explanation in the report.  

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also, to the extent possible, provide a retrospective opinion addressing prior range of motion of the cervical spine, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain -considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.

The examiner should also state whether the Veteran's service-connected degenerative disc disease of the cervical spine results in incapacitating episodes manifested by physician-prescribed bed rest.  If so, the examiner should report the dates and durations of these incapacitating episodes.

The examination report should also identify all neurological manifestations of the service-connected degenerative disc disease of the cervical spine, if any.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


